OFFICE   OF THE   ATTORNEY           GENERAL    OF TEXAS

                            AUSTIN




RonoraEle VeldoraB? Davlr
Cowit Attamey
Aautin County
Bellvlll.0,2oxas




                      ioatlan       SOP auIsiUiitratlo3 vaa.aedo
                       admlnl.8tratioa      vaa
                      8 de&h        he vu lndebf%%%r&8
                      8 rlar$e           alsouzatof&llnuw3nt
                            the oity  and mhool and rtate   and
                         0 and OotIntytaxot VW. dsllnQuont
                                       Very lOon after the ad-
     mlLdrtr*tor        had quul1f1.d    a8 8wh the Trr Colleotoc-
     Asrorsor        of Austin County prorated a alab to the
     adm.lnlrtmt.or        for rtate and oountytaXa vhIoh
     olaim va8 allovvd by the admhlnlltrator          and approve.d
     by the oountp judge at tho time of it8 proronta-
     tioa ud 8aLd Obb             VU  thsn 01&88ifiOd  a8 l ftI’8t
     ala88       alala agalnrt the e8tatd.     Rovever, at a
     later data a motlon *an rfieb la the aouuty oourt
XoaorableUeldon 8. baolr, Pago 2


       uklw   that th18 ahlI8 for rtatb and 0OUat.y
       t&xea be reduood to a third 01~8 alaim and
       upon a hearing of that motion tkB rtate and
       oeuaty tax olaim ~88 reduced to a third 01~8
       alala and pl8oed on a low01 vlth the 01ai.m
       02 gonornl oreditorr. ThO U&t0 i8 intalVeXtt.
       TbO   U8Ot   QU08tbXl
                           thUH prO8eI!it8d 18    xi L t8Z
       u&tIa a f;rrt 01U8   OP third a1U8    o i bh  nnd
       ii a third alU8   olaiprdoe8 a t&x elMSi, and
       more qwolnlly a oltilmSW rtnte and oounty
       tuo8,  have priorit’g over claim of geaeral
       cre&tor8?
            lIn briefing the QueatQm 3 hew oonaluded
       that under tb. prOY%.riOIl8 Of Al'tiOle3531 Or
       the Rovimd Civil Statute8 of Texas relating
       t0 th0  01tS881f1OCltiCUi Of lTlaine 88 VOX1 M UIl-
       der the grorirlona    0: Artiolb 7469 uf the Ro-
       tlmd Civil Statutes of Texas relating to
       tu   liWl8, .t.bbCoirt ln ra3lreslfytag    thnmo
       ala&8   did not error in reduoiag thl8 43aZ.m
       ;o&ate      mb county tuc8 to a th.trdala88
              .
            "An& nav la xDegarCto that part of the
       qucstlaa rolatlng to priority Of tax 01Ehl8
       over tho88 of geadrol creditora I have oonoluU-
       ed that it vould d0pOnd upon vhOa0 Oln?.tU~8
       8W1W.        Reference.   - salt   city   co.   0. Poclptt
       ot al,     Vol. 1%   S.V. 3s.”

           &I detcW         the cloaolfloatic~for paymnt, OS
Mate   and oounty ad valorem taxo8, bsoomlag delinquent dw
lag the lifetins of the dtorrdont, John Rtamep,    ve mwt ever
ksop In mind the di8tlnotioa bctvsun such tam8 as had been
U8C88ed and Vere n OhRP@ QiC.fAKteaoh PartfCtiW -4 80*-
rate tract of reel e?Jtate,an6 all tuor duo ganorally b
deaedent or hi8 artato, on birth retit eda per8otity. l&l-
out refereaoe    to the partiouhr property --8t     vhioh it
VM a88088Cd.      A dlffsront el~a8ifiCM.on or  order of pa eat
fioln dooodont’8   ertato Obtti8 betMen tho tvo type8 of em 8x08,
u herelnnftcr     dircp+ssd.
          UZtb refermoe to tnxe8 s88erred age3n8t a partl-
aular tract or pax001 o? land, Artlols 8, Motion 15, Conrti-
tutlon of Texu,   pro?ide8.that 'the annual aa8088ment made
upon landed propcrtg  rhnl.1bo a spools1 lfen thereoa.’ The
EoaorableNeldon B. DmI8, Page 3


Leg.lrlaturo  or TeaKa haa eaaoted a daolaratoxy 8tatUt4,     but
the lien VlzLch bcoamera charge upan each moporatetraot of
Nti  48tate   t0 808UI'e the tW.48 4&4C48ed  4@&&8t 8l%lll4, 8ri844
aoiibz VtitU4 Of thi8 8t4tUt4 but by thi8 con8tItutlonalpro-
       . %-hOl'4tOr4 .it 18 OUl' ~8itiOll tbt the bgi8latat
ouuiot doter or 8ui;  ordinate tMa rpeolel eonrtItutlone1l,len
b any mere 8tatutory cUrration that      other al-8  egaiart     a
deOe8Ud18 88tato 8h411 be firct paid, nor do ve think it vae
the lnt4ntlOn of the Legirlattwo to do tblr b7 the ennaetmmt
of Artlole 3531, RcVi8ad Civil StbtUte8, prOVldlag the followLag
ola88itioat:oa 0t claims:
          "Tho OleIB 4gainet an 08tat4 Shall be OlaaOed
     and hnve priority of pagaentr aa tollov8r
          "1. Funeral expcnaoa nnd exp0n8oo or la8t
    810kn448for  a rcoaaaablo anmnt, to bta approved
    by the County Judge, not to oxcoad the em of
    Plve Rundrod (jfiOO.00)Dullarsj cay excess to
    bo Cle8elfi4d end paid a4 othor uareoured claim.
         "2.  -0X1448 of adminl8tratlon and orpeamta
    lnourrcd la preaervatlon, rafekeoplrqand mannge-
    sent of the trrtate,
         "3.  C14im88mU%d by martgags or other llenr
    80 tar a8 the 88ItlO06.11
                            be paid Out of the pr~~ceUs
    of the propert rubjeot to 8u0h nortge.goor other
    lien, end vhen more than one mortgage or lien 8h4ll
    edot upon the 41~38property the oldelt 8h43.l be
    tlrrt paid; but a0 prcf8r4at4 rhall be given to
    8~4h 01Ajas 8OCuFGd by IUOrtgagbor OthOr llea f’urth-
    br than r4gMd8 the property 8UbjOtt to suoh mort-
    gago or other Ilen.
         "4,  All olalmo legally oxhlb%tod v1thS.ncno
    (1) year after the criglnal grant of lettcm teata-
    mcntary cr of adxinirtration.
          *5.        fillalnlrja19ge&l7 0xhIUtod sfter the
    lap80     of    one (1) year from the orlglnel want of
    lsttera        testementtwy or of 4dmlnIetratlon."
         While not ctrlctly 0 cl&         ageinet the eltate, allw-
8llC48to rldov and minor ohlldrea gno, by ArtIolo 3533, Rcvlrcd
Civil Statutes, CZroctod to te paid, along vlth funerel ox-
pcnaer of ldmlnl8tratlon,cto., prior to olaimo eeourod by
lien uadcr tho third ola88 fixed by Article 3531, ReVlrad Clvll
statuter.
Bonorablo Weldon 8. Davis, Pa60 4


          At firrt   vlbv it vould a&w    thikttho judgment
of the Probate Court aad the oplnlon oxrpreoredla your letter
ir the correot one, bsaawel admlttegly, State and cmnty
ia& on&%ty        comttltute olalm8 recused by mortg e or
               80 a8 to tall vltbln the third olaml 3 oatlaa
of the abov: utiole, m bslng the only one applioablo. But
rtrlotly rpraklng, we do not believe taxer should bo aoarlder-
ed e8 a alalm or debt againrt dacedsat~8 ertato, vithla the
pUPViSV Of 8UOh prlOrity It8tUt4, b8QaU80t&X@8m0 impO8td
lbribd by roverelgn povbr Md tithout My vohntary act&m      on
zlmzr       the taxpayer la aontraatlag 0s incurrIng meh
             For thir rea8oa and bsoaure of this dlrt-lnbtlan,
vo thlak ii l8 the duty ot an exeautor or adalal8tratorto
8SOkOut Md pSy, in the otdel'hWeiaaft6r dl8cuasbd, Cdl
dsllnquenttaxor justly due and ova,      tithout the Noe881ty
of ruoh tu al&r being filed &ad rnnked uador the etatutes
lpplloablb to the debt8 aad alai58 of creditor8 of the oatate
gsaerally.
          Tbi8 18 the only oOn8trWtioa vhloh Vi11 rust&I
the ralldlty of Artlole 3531, Ravirsd Civil Statutes, beoause
if tUe8  a88088Od Ei&!l8t lWl1 e8tIltQ-0 pO8tpONd ti PSy-
mOntOr fUNSa OX.j-Ml808  and eXpOn8e8Or l88t 81ckno88, tilOV-
ume8 to the vldovand minor children, expbaaer af fx7mlnl8-
tration and oxpenser lnourred ln prerorvatlon, rafekseplnga3d
cement     of the estate, ao be-   a olain reourod by Uen,
vlthin the meania~ of Section 3 or 8&d Artlolo, ve vould be
Oon8trslnbd to hold 8-O UaOOa8titUtiOti. E'UOeZ'ti  eXpen808
8ad upo~er of last 8lakDe88, allovanoe8 to vldov and ninor
ohlldren, and expansor of admlai8tration,etc.’ am not 8ecused
by my ooa8tltutlonalllsa or prorirrlonmoording them a prlor-
ity, and bana@ 3e do not think the ts~lalatum oould oonotl-
tutlonallypreferthem ln payment overt-ho8pcciallloa on
landad propertyOseated by Artiole 8, Sootion 15, of the
COMtitUt~OI'lt0 8OOWS tEXe8 alI!Itiy aoseroad w&8t    Suah
property.
          Thl8 eOnt!lU8lOnfind8 further 8UppOrt by OONldesl~
the 8t8tU8 ori: veslor’rlien a@Luwt land belan@q      to a
decedent'8ertate.   It 18 a general rule  that a vendor who
hold8 an artabll8hod claim raourbd by a vendor18 lien for the
pusoh~e prideof psoporty l8 entitled to baVb hi8 alalm
olarrlfiedrbove all other8 and to have priority OS payment.
Thus It appear8 that a claim of thir kind, vhlch 18 8aOUred
by the 8   rior title to land, hm8 preoedenoo  in the order
or pa-n T gyor nllovnnoas,general eXpMMo8 and crponaea Of
8OXLOrablOWeldon B. 3hV18, Pnge 5


lart lllne88, oxpenao8'iaour~edin the presorvotlon, safe-
keeping and management of the 68tate, other prafosrsd olalw,
and, lndood, over 01aIm.aof a&l ola8808. 14 Tex. Jw., p-e
17.72,(B80edbnt”8 EltateE, Seo. 391). c
          The OoWtitut:&     talcl:On 8eoWing State and Cou&y
ad valorcm taxer M8088Od 8galwt reti elt(Lte,belag, beyond
all doubt, prior tUd.pu‘u!3OWtto VOndOrf8 1iOn8, and VOndOr'S
Uemt, undw the above e8tabli8hedprlnoiple, bolng prior and
paramount to enoh and all oi the cl&me cla8altied by Artlole
3531, Revlsod Civil Statutor, it la but a logioal #tap in tho
rezoning to hold tlU%t8wh tax lien8 prior pnfl paslrmount,to
the Clalm8 of creditor8 alaaslficdby such crtlclo. Any othar
conoluclonvould produoo cn aaoncrly.
         &ut unlike taXe8 assessed againrt a particular tract
or pnroel o? roal et&ate; horeimbove dl8owred, taxe8 due
geaorclly by a dooodent or his e8tate, on @ill roaltg and per-
roaalty, without referenoe or regard to the particular pro-
perty rgaia8t vhloh they cro a88088ed, are not prior and
preierrod to all of the olainr vlms prlbrlty azd paymnt ie
fired by Artiolel 3531 nnd 3533, Revised Clvll Statutes,
~OVeVer, the 8tatUa for plryZMintOf 8uoh taXc8 18 not controlled
by raid Artiolar but rather by Article 7269# Rcvired Cl011
Statuter, rotullng, ln part, aa follow8;
         "In all ofwe vhere a tqpayor mekee an saoign-
    ment of hi8 prOpcrty for the paJ!IWmtof hl.a debta,
    or uhore hfe property ir levied upon by Oredltor8,
    by Wit8 of attaChmcnt8 or othervlre, or ltherethe
    artate of a deoodont 18 or beoomor larolvent, and
    the t6.Xe8M8088Od c@Xllt 8Uoh perlOr&Or JWOptWty,
    oragalNtanyof     hi8 e8tateremaiaunpsids.n art
    or In vhole the amount of auoh Unpaid taxer 8Lll
    be a Sirrrtilen upon cl1 8UCh prOpc&yi provldod,
    that vhsn taxesare due by an ertate of a decsaacd
    perron, the lien hmeln provided for Shall be rub-
    jeot to the allovanoer to Vidovr and clinor8,funeral
    B~On808, and OX-peNt38Of la8t l1Cklle88. Such un-
    paid taxes ahall be pald by the a88l@ee,vhon
    8ald property har been 8eiZQd by the sheriff, out
    of the prooaodr of rale in Ca8e ruoh pro crty has
    been reired undm8ttachmnt or other tfrl ? , end
    by the admlnlstrstoror other legal rcprernnta-
    tiV8 of deoedent8: . . ."
.


    Bonorable ,Weldon8. D*vlr, Pago 6


               This dirtfllction 28 ~11 pointed out by the
    follovlng long 4 of the oourt In the 8aac of Etcte v.
    Jordnn et al., =I
                    6 S.V. 1008, holding that State sab oounty
    taxe8 vere a rpeoisl md prbfehQed lien upon a ctwtala
    trbot of laad againrt Yhioh thoy vore accec8ed, prior t6
    M tlllovtino~ to widow ln lieu OS honestead, but that all
    other tub8 Vero ocatrolled,am to DslOrlty, by the provl-
    8lonr of tho rtatutb next abore quoted:
              I)         It IO ph.h to oul mind8 that arti-
        cle 51+5L&I        aot amunt    to an l xmption,   for
        It doe8 not tindcstaketo re Sal my other leglr-
        l&lo0 bearl~ upon the rubsect. Its evident
        pUspore VI8 to aid the 8tatb in the ool.leotion
        of her tuer, aad It Vas not eaacted for the
        beneflt‘of indlvldusle. It rhould be borne in
        mind t&at, uutll the lart-nmied axtlclo ~8~8enaot-
        ed, the rtatc in no event had a lien oa personal
        property     for taxor, nor upon real ertate exoept
        for the taxor due upon each separate pieoe. The
        effeot of the rrticle uas to give the 8tate a
        lien upon all the property of ma satato or lndl-
        vldual (under the olrcumetanoaa named In the artl-
        ala), 80 that all the property rhould bo undor a
        prefsrenoe lion for all the tuo8 du&by the ln-
        dlvldual or ertate, vithout referenoe to the
        p8FtiCiUhZ’     roperty agalmt which it VLL8 M88888d.
        To &IpO80 &I 8 NV and additica8l lien upon the
        hcnxertead8ad rllovmoer to tho ridbv aad c&lldren
        vould have cmatravenodthe provltlon ot the canatl-
        tutian protooting tho hoaertoad &lga%nata           tub8
        8ave It8 ovaa Ylth th.l8fast kept In vlw, the
        aoce88lty for and mccnlng of the p~ovI80 become
        pl8l.L      Th8 exemption va8 from the aev lion
        moated by the utlole lt8blf. We are of oplnlon
        that the court erred ln holding that         the provlro
        exempted the allomnce fraa the taxer due there-
        on. OW foSQmr decree 18, therefore, 80 modi-
        fled cad refomod M to revor8o the udgment of
        the trial aourt, and to hare render iudgmont for
        appbllant, e8tabli8hhlg       th8 olalm for tdU48 a8
        8wd for, brt8bUrhing         the Uaa   upon the property
        la quertlon M ruporlor        to the hab8tbad    ullw-
        tmce, aad decreelag that thb judgmcat be oartl-
        fled to tho probate oourt of Qalverton aounty to
        be paid In due oourle of admlalrtratlon."
Bonorablo Walden 8. Do~l8, Page 7


         You next requert our opinion upon tha pslorlp 0s
S&:gt~.gounty    ad valarom tusr  over   tho claima of general
             Ye 08~    you referto %hlma 88curcd by me&-
@8&e or other 1Jenr ’ de8orlb8d under the third t3h48ifie&
tlonof Artlols 353i. Revlred   Cl*11Btatutcr,   ratherthaa un-
reoussd claim8 uader the fousth oh88iiiaation,    u8uaXiy ro~errod
t0 c8 g8XXCStdCSedit'OX'8. Otbervlre,  ao quertloa v&d be pre-
rented bsoawe all taxer iavolvad here,bclng 8ocur6d by a lien
vould be pateatly prior to general unrrecuradcrodit6ra.
            The prinolple li wll ertabllrhed  in tblrState that
cl1 property    rl&thtrare aoqulrad and held end all centmets,
includ$ng those Oseating llea8, are exeouted rubjeot to the
authority    OS tho State to levy It8 tue8  and to colleot It8
revenue8 ror the rupport of the government. 40 Tex. Oura page
             e 203, (Taxation,Sectiour 31 and 145)j 9 Tex. Jur.
             Comtltutlunal  Lsv Soctinn 114) Vood v. Scott
                1024;Kirkot ai. Q. City of boman, 283 S.l?:
                 Bcnt of Mnercl Wells, 251 S.U. 1107~ Freaton
v'r~Andereon Cmty     Levy Xmprovtment IMArl&, 251 S.V. W~‘?J
State v. Uynne, 133 S.V. (ad) 951.
            The Conctltutlonof T6xa8 do68 not f%x a tu     lien
upon any propthy exotpt aaoh treat or pwcel of .resL ertato
for the plWtiCUl.%'tMoc c88ce8ed c&Ilct it.       cut t&O Coll8ti-
tutlon, being ca $actrumcat of linltatlon rathcr then of grmt,
                                              vlth refercnee to
                                              va8 free t,oant Lo
                                               15, Coa8tltutlon
                                               real end per8onal,
bcloaglng to any dellnqueat taxpcyeer8-1      b4 lZabl6   to reiaura
6nd 8tiO for the pcymat of all taxer 8ad ~titiO8         due by
ruch dellnquemtJ &ad ruch pr’op6rty may be rold Por the pa-t
cf the taxer and pencltler due by 8ufpv~~~lrpueat,under ruoh
J’6ElllatiWl8  68 th0 ~~i8latUP8 MP D       .    (@ha818     OUrSf

          It n8 therefore oompetsnt for the Leglrlaturc to
oabot Artlole 7269, Rcvl8ad   Civil 3trtutc8, and to thereby
potid   that  la ths oontln&enoler, 8tated,inol~      en lncol-
vent docodest'e estate,   8U6h @moSti  d3linqu8S tax33 8holdd,
titb amwd cxooptlonr,beam       a firot lien upon all of the
property oi &ho deaodont, r8@rdleOS of vhethor aslQIoo& c@inst
ouch property. The Lagislatura cozLd hnvc mad8 such tax lion
priorto all olalms cgalnrt M lmslvent deocdontg8 e@tatO, but,
la ltc dlrorction, doter?minedthut such tax lien choud be "dub'jec
Honorable Yeldon B. Davir, Page 0


to the ~ovance8         to vidovr    and mlnor8, funeral   expenrer arid
l~n808       Of 1Mt  818kn8l8.’ But vlth these exeeptlon8, the
b~8latUX'O      ha8 deulared thst “the slnoutlt of 8UOh Unpaid taxer
rhall    be a flrrt lien upon all 8UOh property,' end# Under the
aUthOritie8 altad above, it i8 OUl’ ODiniOfi that 8UCh llell8
oould lrvfullp be made prior a&d pmamount to "olalmr leoured
by mortgage or other llens," derorlbed in the third olarrlflca-
tion of Art1010 3531, Re*l8ed Civil Statute8, even tho       SUoh
lien8 ero8e priorto the tex lien oreated by Artlole 72  Y?9,
ReVi88d Civil Statuter.
         Ve think the oplnlm in Salt City Oaqmny v. Pa ett,
                                                         2 9,
186 5. V. 391, eltsd by you, to the eTTeot that Artlola 72
Revlred Civil Statutea, did not operate to give precedenoe
to a junior tnx l%en on poraonal proporty over 8 contraot lien
thereon, I8 pure dicta, becaure the tax lien In thnt oa8e aro8e
by virtue of a relmm   of perronal property rather than against
an lruolvont eatate of a dsoedant, and the oourt Itrelf 8tated
that "the rtatuto had no applloatlon to tho faote of this cama.”
If, hovever, thi8 Cala O'AUnotbe 80 dlrtlnSUlrhed,It 18 our
opinion that it ha8 boen overruled, in prinoiple, by the CM08
olt8d herein,holding that the Legislaturemay make 11838
glv8n to 8eoure taxer prior to ocntraotual and other liens.
             In 8mmtlon,      It 18 OUF opipion that it the State and
oouaty ad valorem taxe8 involved In the ln8tant oale, verb
a88088bd againrt real ertate of the decedent .prior to hia
death, rut& taxer are recured by a prior lien upon the pro-
perty sglinrt vhloh the taxe8 Were tl88088ed;and 8UCh taxe8
thou&l be paid by the m3ml.ni8trator, rcgardlesa OS vhethor
th8 ertate in QUO8tiOIi 18 lnrolvent, prior to my and ell of
th8 Oh8808 Or Old.lU8 88t Out in titid0 3531, Revi8sd civil
Statutes, or the payment8 dlreoted by Article 3533, Reviced
CivilStatutes, end the Probate Court erred In clasrlfylng and
ordbrlng payment of such taxes on the bn8i8 of a third cl&88
Olti     under   8UOh   8tFitUtoR.

         All other t&u08 due generally by deoedent or Me
e8tate, upon any or the propertyof rrld edtate, Vithbut IWftW-
em8 to the partloular property e&aln8t vhlch such taxes mere
b88888Od,mere, 8ueh e8tate being lnrolrent, erroneoualp olasel-
ii86 by the ProbateCourt a8 third claar~alm8   Under A.rtlole
3531, Reolrsd Civil Ststute8, becsu8a ruoh taxes aro governed
,antlrel~by the provlslons as Article 7269, Revised Civil Stat-
ute8, and thereuadar,the only debt8 or alaIm vhloh are
Honorable   Keldon 8. hVl8,   Pa809


alloved 8 prior pagnont to 8UOhtdlXe8 88'8 “(LllOVMOOl t0
VidOV8 8+  l&A-I,   fWlCX’a1 exponlel, CpC expo~tes
                                           -.          of laet
8l&Im88.”   Suoh tsner vould not bc aubordlnated,      ln payment,
to “expnres of adm.lnirtratlon   and expensa8 incurred    in pre-
8ervatlon, rtiekeeplng an8 msnagmz:cl?t of tka altate,” oh881-
fled under Artlale 3531, Revlcad ClvLl Statutes, a6 a 8ooond
al&88 O&&l.

         Mnrcover, all of there tax88 vould be rooured by
lien8 upon the property of.thc eststcP,prior 8nd peramunt
to ull OoZItraetU8~or rtatutcq llcne crc8tod or given to
8eeure debts in favorof lndlvlduala,  regardloos of tha tine
of theirorigin.
            TruYstlrqthat tho~foregoin&fully an8vam your ln-
wiry,   me are




PXl?:db